UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7531


JAMES ANTHONY BARNETT, JR.,

                     Plaintiff - Appellant,

              v.

MARGARET BOWEN, M.D.,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:17-ct-03125-FL)


Submitted: February 25, 2020                                      Decided: March 5, 2020


Before GREGORY, Chief Judge, and KEENAN and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Anthony Barnett, Jr., Appellant Pro Se. Elizabeth Pharr McCullough, Madeleine
Michelle Pfefferle, YOUNG MOORE & HENDERSON, PA, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Anthony Barnett, Jr., appeals the district court’s order dismissing his

amended complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) (2018) for failure to state a

claim. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Barnett v. Bowen, No. 5:17-ct-03125-FL

(E.D.N.C. Oct. 10, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2